 In the Matter of CARL E. BROWN, WARREN H. BROWN, IDA H.BROWN,DOROTHY C.BEYERLE, MARGARET DAVIES,AND ELIZABETHHARWOOD,INDIVIDUALLY AND ASCOPARTNERS,DOING BUSINESSAS BROWN'STIE &LUMBERCOMPANY'andLUMBER & SAWMILL WORKERS, AFLCase No. 19-C-1234.-Decided March 13,1946DECISIONANDORDEROn August 5, 1944, the Trial Examinerissuedhis IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that theyceaseand desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto. Thereafter, the respondents filed exceptionsto the Intermediate Report and a brief.No request for oral argu-ment before the Board was made, and none was held.The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief filed by the respondents,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations made by the Trial Examiner,except as hereinafter modified.1.The Trial Examiner found that, 2 days before complainantFrancis Davis was laid off by the respondents, in answer to Davis'inquiry whether "it would be possible to obtain a release" from therespondents, he was told by Foreman Vance Huskey that he thought"it would be a very good idea because Brown knew of our union ac-tivities and we were all going to be discharged anyway." The TrialExaminer's finding that Huskey made this statement was based uponDavis' testimony, which was denied by Huskey.We agree with theTrial Examiner that Huskey's denial is not trustworthy.The Trial1The complaint,as amendedat thehearing, was issued in the name of Brown's Tie &LumberCompany.Atthe hearing,the parties stipulated,interaiia, that Carl E. Brown,Warren H.Brown,Ida H.Brown, Dorothy C. Beyerle, MargaretDavies, and ElizabethHarwoodare co-partners,doing business under the trade name and style of Brown'sTie & LumberCompany, as noted above..66N. L.R. B., No. 89.637 638DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer failed to make a finding as to whether Huskey's statementconstitutes an unfair labor practice.We find that Huskey's state-ment to Davis constitutes interference, restraint, and coercion in vio-lation of Section 8 (1) of the Act.2. In the, summer of 1940, the respondents' mill was destroyed byfire.It was subsequently rebuilt and, from 1941 to June 15,1943, wasoperated on the basis of the two 8-hour shifts instead of the singleshift employed in the old mill before the fire. In the spring of 1943,due to heavy rains in the area where the respondents' logging opera-tions took place, the respondents experienced difficulty in securingenough logs to keep the mill.in operation.On May 21, the mill wasshut down for 1 day and, beginning on June 2, for 4 days because ofthe log shortage.On June 9, 1943, the Union held its first organiza-tional meeting for employees of the respondents. Thirteen employeesattended this meeting which was held at the home of employee GradyEugene Quinn. At this meeting employees Francis Davis and ElmerQuinn were elected temporary president and secretary, respectively,and all employees present, except one, signed an application for aunion charter.Oro June 10, Grady Quinn and Elmer Quinn securedthe signature of employee Joseph Campbell on the charter applica-tion, and Campbell secured the signature of Jack Sackerman. There-after, Elmer Quinn, Grady Quinn, and Davis spoke to other employ-ees about the Union and secured signed applications-for-membershipfrom 4 to 11 additional employees.2On June 15, the respondentsagain shut down the mill and, on June 15 or 16, they decided to elim-inate the two 8-hour shifts and operate the mill on the basis of a single10-hour shift.As a result of the elimination of one shift, on June 16,of a total of 106^employees on the mill pay roll, the respondents laidoff 44.3All 14 employees who had signed the application for a unioncharter were among those laid off, and 3 of the 4 additional employ-ees who had signed union application cards and whose names aredisclosed in the record were laid off. Thus, all but 1 of the 18employees who the record shows were adherents of the Union werelaid off on Jiine 16.4'The names of onlyfourof these persons appear In the record.They are :E. E."Andy"Anders, George Gardunia,Robert Farrell,and Wilfred Swift.8 According to the uncontradicted testimony of Superintendent Leslie Ulmer,prior tothe June 15shut-down,approximately one-halfof the employeeslaid off had worked onthe first shift and the other one-half had been employedon the second shift.4 On June 24,1943, 2 days after the Union filedthe original charges herein,the re-spondents,CarlBrown and Warren Brown, together with therespondents' attorney, metwith representatives of the Union, a representative of theBoard, a conciliator of theUnited States Department of Labor, and employeesElmer Quinn and Francis Davis forthe purposeof negotiating a settlement of the dispute.At this meeting,the Union re-quested reinstatement of employees,including the 5 complainants.No agreement, wasreached and,at no time thereafter, did the respondents offerto reinstate any of thecomplainants.We agree with the Trial Examinerthat the respondents'letter to eachof the complainants,dated on oraboutAugust 10, 1943, didnot constitute an uncondi-tional offer of reinstatement. BROWN'S TIE & LUMBER COMPANY639The respondents contend that they were impelled to lay off the44 employees on June 16, 1943, because, due to the shortage of logs,itwas necessary to curtail the mill's operation by eliminating one ofthe two 8-hour shifts and to operate the mill on the basis of one10-hour shift.In view of Board counsel's concession at oral argu-ment before the Trial Examiner that the respondents did not shutdown the mill for the purpose of discriminating against the complain-ants, we agree with the Trial Examiner's finding that the decision onthe part of the respondents to reduce their working force was not initself discriminatory.However, the question remains whether therespondents utilized the reduction in working forceas a means ofdiscrimination by selecting the complainants for lay-off because oftheir membership in and activities on behalf of the Union. The un-disputed fact that all but one of the employees who the record showswere adherents of the Union were laid off raises a strong presumptionof discriminatory motive on the part of the respondents.-'Of course,a selection upon a discriminatory basis could have been made only ifopportunity existed for the respondents to discqver the union affilia-tion of the employees. This opportunity arose a few days after theUnion's organizational meeting of June 9, and prior to June 16,when Grady Quinn told Foreman Huskey that the respondents'employees were organizing a union; that some employees had signedan application for a union charter; and that he (Grady Quinn),Elmer Quinn, Francis Davis, Frank Eberhardt, David Eberhardt,and Ben Eberhardt had signed such an application.6In support of their contention that the employees laid off wereselected without regard to union affiliation, the respondents sought toshow that the lay-offs were effected on the basis of seniority andability.Superintendent Ulmer, who was solely responsible for se-lecting the employees to be retained, testified that he first chose forretention all persons who had been employed prior to July 1940;and selected the rest of the employees to be retained according to their$ InMatterof F. W. WoolworthCompany,25N L It. B.1362, the Board stated :It would be expected that in a selection of employees to be laid off without regardto union affiliation the proportion of union members among those laid off wouldapproximate the proportion existing in the group from which selection was made.***The natural assumption would be that in any selection to which the factorof union affiliation was irrelevant,union membership would be distributed amongthose laid off and those retained as if by the operation of chance.Of course anycombination is a possible result on the basis of pure chance.Variation from theexpected does not necessarily establish that the operation of chance has been frus-trated by intelligent selection.When, however,the variation is marked or is mani-fested consistently in repeated samplings,the hypothesis that union membership wasirrelevant to the selection gives way to the inference that the selection was madeupon a discriminatory basis.e Only 5 of the 17 known union members laid off on June 16, 1943,are involved in thisproceeding by inclusion in the complaint.The remaining 12 adherents of the Union hadleft the vicinity of McCall,Idaho, for parts unknown at the time the amended chargewas filed,and the Union was unable to communicate with them, 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDabilities.The record shows that, of the 62 employees retained, 32had been employed since before 1940,' and that none of the employeeslaid off were employed before 1940. Thus, in making his selection,Ulmer took into consideration length of service as to the employeeswhose seniority dated back to 1940.We agree that the retention ofthe 32 senior employees was in no way discriminatory as to the com-plainants.However, in addition to the 32 senior employees, therespondents retained 30 employees who were employed after 1940.The issue thus posed is whether the 5 complainants were discriminatedagainst because they were not among this group of 30 employeeswho were retained.After deciding to retain the 32 senior employees, there remained74 employees on the mill pay roll from which the respondents selected30 to be retained and 44 to be laid off. It is apparent that senioritywas not the determining factor that motivated the respondents toexclude the 5 complainants from the additional group of 30 employeesto be retained, since of this group, 8 had less seniority than any ofthe complainants, and Joseph Campbell and Francis Davis, 2 of thecomplainants, had more seniority than 12 employees retained. Thereremains the criterion of ability which, according to the testimony ofSuperintendent Ulmer, was the sole factor considered by him in select-ing the 30 junior employees to be retained.All 5 complainantsworked under the supervision of Foreman Huskey on the secondshift.In his testimony Huskey admitted that Davis performed hisduties in a satisfactory manner, and Huskey did not deny testimonyof Elmer Quinn, Grady Quinn, Joseph Campbell, and David Eber-hardt that Huskey had complimented each of them at various timesabout their work.Huskey further admitted that he had stated inan affidavit given to an agent of the Board shortly after the lay-offsthat Grady Quinn "did a darn good job as tally man" and that ElmerQuinn "was hard to beat as a carloader.^'Huskey also testified thatthere were common laborer jobs in the mill which the complainantscould have performed if they had been retained. In his testimonyUlmer admitted that he did not directly supervise the employees onthe second shift, the shift of the 5 complainants, and that he did notconsult Foreman Huskey, who had immediate supervision of theemployees on the second shift, as to the abilities of the complainantsbut that he, Ulmer, based his determination as to their abilities uponhis own observation of their work which was limited to a period oftime varying from an hour to one and one-half hours a day when heusually appeared at the mill in the afternoon.Each of the com-plainants testified without contradiction that he had performedseveral different jobs in the mill during his tenure of employment7 So far as appears,none of these 32 employees was a member of the Union. BROWN'S TIE&LUMBERCOMPANY641with the respondents. The respondents failed to offer any evidenceas to the comparative abilities of the complainants and the 30 em-ployees in the junior group who were retained.Under these cir-cumstances, we find that, in selecting the 5 complainants for lay-off,the respondents did not base the selection upon the factor of ability.Of the 44 persons laid off, 5 were reemployed by the respondentsbetween June 17 and 21, 1943, to act as road laborers in the woods.One of these was among the 14 employees who signed the applicationfor a union charter and his reemployment occurred after he hadasked a representative of the Union to remove his name from thecharter application. In addition, one of the employees who was laidoff on June 16 and who had not signed the application for a unioncharter or an application-for-membership card was reemployed ap-proximately 2 weeks after the lay-off by Superintendent Ulmer whonotified him to return to work. The respondents also hired 5 newemployees between June 26 and July 19, 1943, to work as road labor-ers in the woods. Each of the 5 complainants was capable of perform-ing the work done by any of the 11 persons who were either reem-ployed or newly hired after June 16.Upon the basis of the above findings of fact and the entire recordin the case, we find that the respondents selected the 5 complainantsfor lay-off on June 16, 1943, because of their affiliation with or ac-tivity on behalf of the Union, and that the respondents refused andare refusing to reinstate the complainants because they signed theapplication for a union charter and otherwise engaged in union ac-tivities.By the foregoing conduct, the respondents discriminated inregard to the hire and tenure of employment of the 5 complainants,thereby discouraging membership in the Union and interfering with,restraining, and coercing their employees in the exercise of the rightsguaranteed in Section 7 of the Act.THE REMEDYHaving found that the respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom.Our cease and desist order is also predicated upon the following find-ings :The respondents' illegal conduct discloses a purpose to defeatself-organization among their employees and its objects.For exam-ple, the respondents interrogated employees concerning their unionaffiliation, and attempted to induce them to abandon the rights guar-anteed under the Act.Failing in this, the respondents discrimina-torily laid off employees who were adherents of the Union. Becauseof the respondents' unlawful conduct and its underlying purpose, weare convinced and find that the unfair labor practices found are per-suasively related to other unfair labor practices hereinafter proscribed686572--46---42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that a danger of their commission in the future is to be antici-pated from the course of the respondents' conduct in the past. Thepreventive purpose of the Act will be thwarted unless our order iscoextensive with the threat. In order, therefore, to make effective theinterdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and thereby to minimize strife which burdensand obstructs commerce and thus effectuate the policies of the Act,we shall order the respondents to cease and desist from in any man-ner infringing upon the rights guaranteed in Section 7 of the Act.We shall also order the respondents to take certain affirmative ac-tion designed to effectuate the policies of the Act.We have found thatthe respondents selected the five employees named in the complaintfor lay-off on a discriminatory basis.We have also found that theselay-offs were part of a general reduction in the respondents' workingforce which general reduction was not discriminatorily motivated.Under these circumstances sufficient positions may not be availablefor those four of the five named employees affected by the respond-ents' discrimination who desire reinstatement.8We shall accordinglyorder the respondents to reinstate Grady Eugene Quinn and ElmerQuinn in the following manner : each of these named complainantsshall be reinstated to the position that he occupied or would haveoccupied but for the respondents' discrimination, or to a substan-tially equivalent position, without'prejudice to his seniority or otherrights and privileges, the respondent to dismiss, if necessary, allpersons now employed in the same or similar positions who werehired or rehired after the respondents' discrimination on June 16,1943; if, after dismissal of all such employees, there are insufficientpositions for all employees remaining, including the two Quinns, theavailable positions shall be distributed among all employees, with-out discrimination against any employee because of his union mem-bership or activity, following such a system of seniority or othernon-discriminatory practice to such an extent as has heretofore beenapplied in the conduct of the respondents' business ; those employees,if any, remaining after such distribution, for whom no employmentis immediately available, together with all the remaining employeeslaid off on June 16, 1943, shall be placed on a preferential list, withpriority determined among them in accordance with such system ofseniority or other non-discriminatory procedure as has been hereto-fore applied by the respondents in the conduct of their business, andthereafter, in accordance with such list, shall be offered reinstate-ment to positions as provided above, as such employment becomesavailable and before other persons are hired for such work.since one of the complainants, Joseph Campbell, secured another job after hewas laidoff by the respondents and did not thereafter desire to return to work for therespond-ents,we shall not order his reinstatement. BROWN'S TIE & LUMBERCOMPANY643We shall further order that, upon application by Francis Davisand David Eberhardt within ninety (90) days after Davis has beendischarged from the United States Maritime Service and Eberhardthas been discharged from the armed forces of the United States, re-spectively, the respondents shall reinstate each of these named em-ployees to his former position, or to a substantially equivalent positionin thesame manner as that prescribed above for the reinstatement ofthe two Quinns.We shall also order the respondents to make the five complainantswhole for losses incurred because of the respondents'discrimination.The respective periods to be considered in computing the back paydue the several complainants shall be as follows: (a) as to GradyEugene Quinn and Elmer Quinn, from June 16, 1943, to the date ofthe respondents' offer of reinstatement or placement of their namesupon the preferential list; (b) as to Francis Davis, from June 16,1943, to the date upon which he entered the United States MaritimeService and from a date five (5) days after his timely applicationfor reinstatement, if any, to the date of the respondents' offer of re-instatement or placement of his name upon the preferential list;(c) as to David Eberhardt, from June 16, 1943, to the date uponwhich he entered the armed forces of the United States and from adate five (5) days after his timely application for reinstatement, ifany, to the date of the offer of reinstatement by the respondents orplacement of hisname uponthe preferential list; and (d) as toJoseph Campbell, from June 16, 1943, to the date upon which hesecured employment elsewhere and no longer desired to return towork for the respondents.The provisions of our order with respectto the payment of back pay to Davis and Eberhardt by the re-spondents shall be taken to mean that the respondents shall payimmediately to Davis and Eberhardt, respectively, that portion ofthe net back pay accumulated between the date of the discriminationand the date on which Davis entered the United States MaritimeService and the date on which Eberhardt was inducted into thearmed forces,without awaiting a final determination of the fullamount of their respective awards. It is possible that one or moreof the fivecomplainants might have been discharged in the generalreduction of the work force, even if the respondents'selection hadbeen made on a non-discriminatory basis.This possibility will betaken into consideration in determining the amount due to the em-ployees in compliance with our order herein.We also expressly reserve the right to modify the back-pay andreinstatement provisions if made necessary by a change of conditionsin the future, and to make such supplements thereto as may here- 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter become necessary in order to define or clarify their applicationto a specific set of circumstances not now appearing-9ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Carl E. Brown, WarrenH. Brown, Ida H. Brown, Dorothy C. Beyerle,MargaretDavies, andElizabeth Harwood, individually and as copartners, doing businessas Brown's Tie & Lumber Company, McCall, Idaho, theiragents,successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Lumber & Sawmill Workers,affiliated with the United Brotherhood of Carpenters and Joiners ofAmerica and the American Federation of Labor, or any other labororganization of their employees, by laying off or refusing to reinstateor reemploy any of their employees, or by discriminating in any othermanner in regard to their hire or tenure of employment, or any termor condition of employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Lumber & SawmillWorkers, affiliated with the United Brotherhood of Carpenters andJoiners of America and the American Federation of Labor, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act 10(a)Offer to Grady Eugene Quinn and Elmer Quinn full andimmediate reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges, in the manner set forth in our Decision under the Sectionentitled "The Remedy," placing those employees for whom no em-ployment is presently available together with all remaining employeeslaid off on June 16, 1943, on a preferential list and offering thememployment as it becomes available, in themannertherein set forth;9Matter of Fairmont Creamery Company,64 N. L. R B. 824; cf. N.L. R. B. v. NewYorkMerchandee ngCo, 134 F. (2d) 949(C.C.A. 2) ;International Union v.EaglePscher Minting & Smeltsng Co.,325 U. S. 335.io The Board expressly reserves the right to modify the back-pay and reinstatementprovisions if made necessary by a change of conditions in the fifture, and to make suchsupplements thereto as may hereafter become necessary in order to define or clarifytheir application to a specific set of circumstances not now appearing. BROWN'S TIE & LUMBERCOMPANY645(b)Upon application by Francis Davis and David Eberhardtwithin ninety (90) days after the discharge of each of said em-ployees from the United States Maritime Service and the armedforces of the United States, respectively, offer each of said employeesimmediate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority and otherrights and privileges, in the manner set forth in our Decision underthe Section entitled "The Remedy," placing those employees forwhom no employment is then available together with all remainingemployees laid off on June 16, 1943, on a preferential list and offeringthem employment as it becomes available, in the manner thereinset forth;(c)Make whole Grady Eugene Quinn and Elmer Quinn for anyloss of pay that they may have suffered by reason of the respondents'discrimination, by payment to each of them of a sum of money equalto the amount that he normally would have earned as wages fromthe date of the respondents' discrimination to the date of the re-spondents' offer of reinstatement or placement of his name upon thepreferential list, less his net earnings during said period;ll(d)Make whole Francis Davis for any loss of pay that he mayhave suffered by reason of the respondents' discrimination, by pay-ment to him of a sum of money equal to the amount that he normallywould have earned as wages during the periods (1) between the dateof the respondents' discrimination and the date upon which he en-tered the United States Maritime Service; and (2) between the datefive (5) days after his timely application for reinstatement, if any,and the date of the respondents' offer of reinstatement or placementof his name upon the preferential list, less his net earnings duringsaid periods;(e)Make whole David Eberhardt for any loss of pay that he mayhave suffered by reason of the respondents' discrimination, by pay-ment to him of a sum of money equal to the amount that he normallywould have earned as wages during the periods (1) between the dateof the respondents' discrimination and the date upon which he en-tered the armed forces of the United States; and (2) between thedate five (5) days after his timely application for reinstatement, ifany, and the date of the respondents' offer of reinstatement or place-ment of his name upon the preferential list, less his net earningsduring said periods;(f)Make whole Joseph Campbell for any loss of pay that he mayhave suffered by reason of the respondents' discrimination, by pay-'In determining the amount due under this and the following provisions,considerationshall be given to the possibility that one or more of the named employees might havebeen discharged in the general reduction of the work force, even if the respondents'selection had been made on a non-discriminatory basis. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to him of a sum of money equal to the amount that he normallywould have earned as wages from the date of the respondents' dis-crimination to the date upon which he secured employment elsewhereand no longer desired to return to work for the respondents,, less hisnet earnings during said period;(g)Post throughout their McCall, Idaho, mill and plant, and insuch office or offices, bulletin boards, or other central places of infor-mation, if any, which are maintained in their woods operations,copies of the notice attached hereto, marked Appendix "A." Copiesof said notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after being duly signed by the respondents'representative, be posted by the respondents immediately upon receiptthereof and maintained by the respondents for sixty (60) consecutivedays ,thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondents to insure that said notices are notaltered, defaced, or covered by any other material;(h)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what steps,the respondents have taken to comply herewith.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIX "A"NOTICE TO ALL EMPLOYEES PURSUANT TO A DECISION AND ORDERof the National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify ouremployees that :We will not inany manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist Lumber & SawmillWorkers, AFL, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-.gaining or other mutual aid or protection.We will offerto Grady Eugene Quinn and Elmer Quinn immediate and full reinstatement to their former or substantially equiva-lent positions in the manner set forth in the Board's Decisionand Order, without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination in the mannerset forth in the Board's Decision and Order. BROWN'S TIE& LUMBER COMPANY647We will offerto Francis Davis and to David Eberhardt reinstate-ment to their former or substantially equivalent positions in themanner set forth in the Board's Decision and Order, withoutprejudice to any seniority or other rights and privileges previ-ously enjoyed, and make them whole for any loss of pay sufferedas a result of the discrimination in the manner set forth in theBoard's Decision and Order.We will makewhole Joseph Campbell for any loss of pay sufferedas a result of the discrimination, in the manner set forth in theBoard's Decision and Order.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.Carl E. Brown, Warren H. Brown, Ida H.Brown, Dorothy C. Beyerle, MargaretDavies, and Elizabeth Harwood, indi-vidually and as copartners, doing busi-ness as Brown's Tie & Lumber Company(Employers)By(Representative)(Title)DatedNoTE : In addition to Francis Davis and David Eberhardt, any ofthe above-named employees presently serving in the armed forces ofthe United States will be offered full reinstatement in conformancewith the Board's Decision and Order upon application in accordancewith the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Joseph D. Holmes,for the Board.Messrs. Eli A. WestonandJ.L.Eberle,both of Boise, Idaho, for the re-spondents.STATEMENT OF THE CASEUpon an amended charge duly filed on February 12, 1944, by Lumber & Saw-millWorkers, affiliated with the United Brotherhood of Carpenters and Joinersof America and the American Federation of Labor, herein called the Union,the National Labor Relations Board, herein called the Board, by its Regional 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for the Nineteenth Region (Seattle,Washington), issued its com-plaint,dated February 16, 1944, against Brown's Tie & Lumber Company,McCall, Idaho, alleging that Carl E. Brown, Warren H. Brown, Ida H. Brown,Dorothy C. Beyerle, Margaret Davies, and Elizabeth Harwood, herein calledthe respondents, as co-partners doing business under the trade name and styleof Brown's Tie & Lumber Company, had engaged in and wereengaging inunfair labor practices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, accompanied by no-tice of hearing, were duly served upon Brown's Tie & Lumber Companyand the Union.With respect to the unfair labor practices, the complaint,as amended atthe hearing alleges in substance: that the respondents since 1941, by variousacts and statements, vilified, disparaged, and expressed disapproval of theUnion; interrogated their employees regarding their union affiliations and theactivities of the Union ; urged, persuaded, and warned their employees torefrain from assisting, becoming members of, or remaining members of, out-side labor organizations in general and the Union in particular ; and threatenedtheir employees with discharge, with a shut-down of operations, or other re-prisals ifthey joined or assisted the Union; and (b) that, following temporarysuspensionof operations at their sawmill on or about June 14, 1943, therespondents, on or about June 16, 1943, and thereafter, failed and refused toreinstate or reemploy five named employees' because of their membership inand activities on behalf of the Union.On March 6, 1944,the respondentsfiled their answer in which they deniedthat they had engaged in the unfair labor practices alleged in the complaintand set forth therein certain affirmative averments by way of defense.'Pursuant to notice, a hearing was held on April 3 and 4, 1944, at McCall,Idaho, before David Karasick, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner.The Board and the respondents wereeach represented by counsel and participated in the hearing. Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the commencement of thehearing, the undersigned granted, without objection, a motion of counsel forthe Board to amend the complaintin a minorparticular.'The depositions ofFrancisDavis and of David Eberhardt, taken at Wilmington, California, onMarch 17, 1944, and at East Lansing, Michigan, on March 24, 1944, respectively,pursuant to Section 20, Article II, of the Board'sRules and Regulations,Series 3, were received in evidence during the course ofthe hearing,withoutobjection, upon being offered by counsel for the Board.During each of theIFrancisDavis, Joseph Campbell,Grady Eugene Quinn,DavidEberhardt,and ElmerQuinn.S The respondents alleged as matters of affirmative defense :(1) that theUnion re-jected a proposal madeby the respondents on or about June 17,1943, to reinstate allthe employeeswho had been laidoff in order of seniority and ability;(2) that on orabout August 10, 1943, therespondentsmailed toall former employees a letter, requiringamong othermatters, applications for employment,statement of address and availabilityof the employee,and other pertinentfacts pertaining to seniorityand thatnone of thecomplainantsreplied ; and (3) that the lay-offs of June 16, 1943,occurred solely byreason ofthe fact that one shift of employeeswas eliminatedfor thepurpose of increas-ing productionand efficiencyand releasing essential workers for the same and otherindustries.These contentions are discussedmore fullyhereafter.0 The motion so grantedwas for thepurpose of amending the complaint to allege thatthe Regional Director issuing the complaint had been designated as agent of the Boardby virtue of the Board's Rules and Regulations,Series 3, rather than Series 2, asamended. BROWN'S TIE & LUMBERCOMPANY649deposition proceedings, counsel for the respondents and for the Board objectedto certain questions asked, and in addition counsel for the respondents movedto strike certain testimony of the deponent Eberhardt.The undersigned herebyoverrules all said objections and denies the aforesaid motion to strike.Motionby counsel for the Board to conform the complaint to the proof insofar asformal matters were concerned was granted.A similar motion on behalf ofthe respondents in respect to their answer was likewise granted.Opportunity for oral argument was afforded all parties at the close of thehearing.Arguments were presented before the undersigned by counsel forthe Board and for the respondents.All parties were given opportunity to filebriefs with the undersigned.No briefs have been received.Upon the entire record in the case, and from his observation of the wit-nesses, the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTSCarl E. Brown, Warren H. Brown, Ida H. Brown, Dorothy C. Beyerle, Mar-garet Davies, and Elizabeth Harwood, individually and as co-partners, doingbusinessas Brown's Tie & Lumber Company, are engaged in the manufacture,sale, and distribution of railroad ties, finished lumber, and related products,and maintain a sawmill, planing mill, and tie mill, collectively referred toherein as the mill, and a logging operation in the vicinity of McCall, Idaho.During the year 1942, the respondents cut and manufactured into railroad tiesand finished lumber 31,000,000 board feet of logs, 80 percent of which wasshipped to places located outside the State of Idaho.4II.THE ORGANIZATIONINVOLVEDLumber & Sawmill Workers, affiliated with the United Brotherhood ofCarpenters and Joiners of America and the American Federation of Labor,isa labor organization which admits to membership employees of therespondents.III. THE UNFAIR LABOR PRACTICESA. Thediscriminatorylay-offs' andrefusals toreinstate: interferencerestraint, and coercion1.Early attempts to organize, and the union meeting of June 9, 1943At various times during the years 1939, 1940, and 1941, the Union unsuccess-fully attempted to organize the employees of the respondents.Early in June* The foregoing findings are based upon a stipulation entered into between the partiesat the hearing.Cf.N. L R. B. v. Suburban Lumber Company,121 F. (2d) 829 (C. C. A.3), cert. denied 314 U. S. 693.5 The amended complaint alleged that the respondents had failed and refused to rein-state or reemploy the complainants.At the hearing, however, both the respondents andthe Board introduced evidence with respect to the reasons for the lay-off of the employeesinvolved and that issue was fully litigated by the parties.SeeN. L R. B. v. MackayRadiofTelegraphCo., 304 U. 8 333. 650DECISIONSOF NATIONAL LABOR RELATIONS BOARD1943, employees Grady Quinn, Elmer Quinn, and Francis Davis discussed thematter of organizing a union.They spoke to the president of a local of theUnion in a town nearby, and asked him to send a union representative toMcCall.This message was conveyed to Donald Reed, a representative of theUnion, who came to McCall and was introduced to Grady and Elmer Quinnand to Francis Davis. A meeting was arranged for the evening of June 9, 1943,at the home of Grady Quinn, and 13 of the employees of the respondents whohad been invited to attend, appeared at the meeting. Francis Davis and ElmerQuinn were elected temporary president and secretary, respectively, and allemployees present, except one, signed an application for a union charter.Atthe conclusion of the meeting, Reed gave each of the employees union applica-tion cards and told them that it would be necessary for them to sign up amajority of the respondents' employees.Thereafter, Elmer and Grady Quinnand Francis Davis spoke to other employees, and secured applications of from4 to 11 additional persons.2.Events from June10 toJune15, 1943On June 10, Grady and Elmer Quinn told employee Joseph Campbell aboutthe meeting and asked him to sign the charter application. Campbell did soand in turn secured the signature of employee Jack Sackerman.Grady Quinn testified that a few days after the meeting of June 9, he askedVance Huskey, at that time foreman of the night shift at the respondents'mill, what he thought abput the employees organizing a union.Huskey repliedthat he thought it would be a good thing, and asked how the employees woulddo it.Grady Quinn then stated that some of the employees had signed anapplication for a charter and that he, Elmer Quinn, Francis Davis, FrankEberhardt, David Eberhardt, and Ben Eberhardt had signed the application.Huskey, who testified as a witness for the respondents, did not deny this testi-mony of Grady Quinn.Between May 13 and June 13, 1943, the respondents obtained the use oftwo trucks which were owned by another lumber company. Ralph Thomasand Charles Patterson, the drivers of these trucks, were regular employees ofthe company which owned them but were, however, paid and supervised bythe respondents during this period.Sometime during the month they wereemployed by the respondents.According to the uncontradicted testimony ofPatterson,Warren Brown, one of the respondents, told Patterson, "You tellThomas that if he keeps on talking Union, why we will shut her down andgo fishing."3.The shut-down of June 15 and the lay-offs of June 16, 1943From 1941 until June 15, 1943, the respondents operated their mill on two8-hour shifts.Because of heavy rains during the spring of 1943, the respond-ents experienced difficulty in securing enough logs to keep the mill in operation.On May 21, the mill was shut down for 1 day and on June 2 for 4 days becauseof the log shortage.On June 15, the mill was again shut down and on June 15or 16, the respondents decided to eliminate the two 8-hour shifts and operatethe mill on the basis of one 10-hour shift instead.As a result of this changein operations, 44 employees were laid off on June 16, among them all of the14 employees who had signed the application for a union charter on June 9and 10. BROWN'S TIE & LUMBER COMPANY651On the afternoon of June 16, Ben Eberhardt and Elmer and Grady Quinnwent to the respondents' office to get their checks from Pat Hayes, the officemanager.The employees told Hayes that they thought that they were notbeing treated properly.Warren Brown entered the office at this time andasked the employees what their "beef" was, and the employees told him thatthey were dissatisfied with the way things were run. Elmer and Grady Quinneach testified thatWarren Brown then asked why, if they were dissatisfied,they did not come to see him or his father, Carl Brown, instead of bringingin the Union.Warren Brown's version of this conversation was that he askedthe employees why they did not come to him or to his father with their com-plaints, instead of to HayesIle denied that any mention was made of theUnion.Hayes, although he was called as a witness by the respondents, didnot testify with respect to this incident.The record in this case containsundenied testimony indicating Warren Brown's antagonism to the Union, asillustrated by the statement he made to Patterson a short time before theconversation in question occurred, as noted above, and by the remarks hemade at the meeting of the Union on October 8, 1943, as noted hereafter. Theundersigned finds that Warren Brown made the foregoing statement as relatedby Grady and Elmer Quinn.4.Events succeeding the lay-offs of June 16On June 22, 1943, the original charges in this case were filed by the Union.On June 24, Carl and Warren Brown, together with the respondents'attorney,met with representatives of the Union, a representative of the Board, a con-ciliator of the United States Department of Labor, and employeesElmer Quinnand Francis Davis for the purpose of attempting to arrive at a settlement ofthe dispute.'The parties failed to reach a final agreement, however,and thecomplainants were not reinstated.'Francis Davis, whose testimonyas a witnessfor theBoard was taken inthe form of a deposition, testified that 2 days before he waslaid off he askedForeman Huskey, his brother-in-law, if it wouldbe possible to get a releasefrom the respondents and Huskey replied that he thought it would be a goodidea because Brown knew of the union activitiesof the employeesand theywere all going to be discharged anyway.Huskey, who was calledas a witnessfor the respondents and who was employed by the respondentsat the timeof the hearing, denied that he had made sucha statement.Huskey's testimonywas vagueand at timescontradictory.Although he testifiedthat he knewnothing about the union activities of the employees, he admittedthat he hadhis "suspicions," that he had heard groupsof employees talkingabout theUnion, and that there was talk around themill that the employees wereattempting to organize.He did not deny that a few days after the meetingof June 9 he had been told by Grady Quinn, as the latter testified, that the6 At this time, the Union requested the reinstatement of only 7 of the 14 employeeswho had signed the application for a union charter since the rest of those who hadsigned had left town and the Union could not communicate with them.7The respondents allege in their answer,as a matter of affirmative defense, that theUnion rejected a proposal of the respondents to reinstate all the employees who hadbeen laid off in order of seniority and ability.The undersigned is of the opinion thatthe matter so alleged has no relevant bearing upon the question as to whether the com-plainants were discriminatorily laid off.Nor did the proposal,as alleged by the respond-ents and as developed in the record,constitute an unequivocal offer of reinstatement tothe complainants. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees were trying to organize a union and that Grady Quinn, Davis, andseveral other employees had signed an application for a charter. In view ofthese inconsistencies in the testimony of Huskey and on the basis of the entirerecord, the undersigned is of the opinion that Huskey's denial is not to becredited and accordingly finds that he told Davis that Brown knew of theunion activities of the employees and that they were going to be discharged,as Davis testified.On October 8, 1943, according to the undenied testimony of Donald Reed,a.union representative, an open meeting of the Union was held at the com-munity hall in McCall.The Union placed an advertisement in a local news-paper, which stated that the meeting would be held on that date for the purposeof discussing union organization.A number of the employees of the respond-ents, as well as four or five employees of another company in a town nearby,attended.EliWeston, the respondents' attorney, and Warren Brown alsoattended this meeting.Reed spoke and when the meeting was opened forquestions,Warren Brown asked Reed why, as an experienced lumber jack,Reed was not producing lumber instead of trying to stir up difficulties foremployers who were trying to get out production for the war effort.WarrenBrown also stated that union employees were not as good as the employees liehad, and, when the discussion turned to the question of grievance procedures,further declared that any employee of the respondent who had any troubleor any problem he wanted to discuss could come to him individually anddiscuss it.CONCLUDING FINDINGSThe Board contends, and the respondents deny, that the employees namedin the complaint' were discriminatorily laid off and thereafter refused rein-statement upon the change in operations from two 8-hour shifts to one 10-hourshift.The respondents further contend that Francis Davis quit and was notlaid off.With respect to the respondents' contention that Davis quit, the evidenceshows that sometime shortly before June 16 Davis asked Foreman Huskeywhether it would be possible to obtain a release and that Huskey replied thathe thought it would.Davis testified that he had not quit and Huskey admittedthat Davis merely inquired about the possibility of obtaining a release anddid not state that he would quit.The termination slip given Davis stated thathe had been discharged because of curtailed operations due to a shortage oflogs.Warren Brown testified that Davis obtained his release after the respond-ents had decided to eliminate one shift but before that decision had beenannounced.He further testified that he told Hayes, the office manager, tostate on Davis' termination slip the fact that his services were being terminatedbecause of a shortage of logs rather than to note that he had quit since theWar Manpower Commission would probably send Davis back to the respondentsif the latter reason were given.O'Dell Barron, an employee, testified that onthe last day the mill operated on two shifts Davis told him that he had askedfor his release.Davis denied that he had ever told Hayes that he was quitting.NeitherHayes nor Ulmer, both of whom appeared as witnesses for the respondents,testified concerning the alleged quitting of Davis.The record shows thatHayes performed merely the clerical task of filling out termination slips whentheywere required, but that a decision td release an employee because hedesired to quit, or to terminate his services for any reason, rested with thes See footnote1, supra. BROWN'S TIE& LUMBER COMPANY653supervisory personnel of the mill who then notified Hayes of the action taken.Thus Davis would have been required to actually ask for a release from eitherHuskey, his immediate supervisor, Ulmer, the superintendent, orWarrenBrown.Yet none of these three persons testified that Davis did request thata release be issued to him, and Huskey admitted that Davis merely inquiredabout the matter and did not say that he would quit. The respondents knewthat Davis had signed the application for a union charter by reason of theinformation conveyed to Huskey by Grady Quinn shortly after the meetingof June 9, and Warren Brown was obviously antagonistic to the union as other-wise shown herein.Davis, Elmer Quinn, and Grady Quinn were the threeemployees who had initiated the union movement in the mill and were themost active supporters of the Union among the respondents' employees.In view of the foregoing facts, and particularly in view of Davis' denial, ascorroborated by Huskey, that he had stated that he was quitting, the failureof Hayes and Ulmer to testify concerning the matter, and the failure of therespondents to produce the testimony of any supervisory employee to theeffect that Davis had expressly requested and been granted a release, otherthan the foregoing testimony of Warren Brown, the undersigned does not creditthe latter's testimony in this regardNor under these circumstances does theundersigned regard the testimony of Barron as convincing evidence that Davistold Barron that he had asked for, rather than about, a release.Upon theforegoing facts and the entire record in the case, the undersigned finds thatDavis did not quit his job as alleged by the respondents.It is the respondents' position that they were impelled to lay off theemployees on June 16, 1943, because of a shortage of logs.Warren Browntestified that for a period of about 5 weeks prior to June 15 there had beena great deal of rain and that he and his crew had been working 16 hours aday during that period of time to secure enough logs to keep the mill inoperation.When asked whether he could have continued to operate for anylength of time after June 15 on the same basis as he had operated for the5-week period prior to that date, he answered that he thought he and his crew"could probably work it another year."He admitted that conditions withrespect to the logging operations were no different on June 15 than they hadbeen during the prior 5 weeks and that the decision to shut down the mill andto eliminate one shift was "sudden."The record does show that the respond-ents were experiencing difficulty in securing logs because of weather conditionsand that they might have found it necessary eventually to lay off some ofthe mill employees.While it is not altogether free of doubt that the decisionto eliminate one shift of employees, coming at the time and under the circum-stanceswhich it did, was made because of a shortage of logs rather thanbecause the respondents knew of the union membership and activities of thecomplainants and determined to utilize a change in operations as a means ofeliminating them, the undersigned nevertheless finds that the decision on thepart of the respondents to reduce their working force was not in itselfdiscriminatoryThe question remains, however, as to whether the respondents in selectingthe complainants to be laid off did so in consonance with business requirementsand practice or because of their union membership and activities.9 At the conclusion of the testimony and during oral argument before the undersigned,counsel for the Board conceded that the respondents did not shut down the mill for thepurpose of discriminating against the complainants but instead utilized the lay-off as ameans of doing so. Irrespective of the legal effect or lack of effect of such a concessionmade duringthe course of oral argument, the undersigned has limited his findings hereinto conform to the concession so made. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a result of the elimination of one shift on June 16, 62 employees wereretained by the respondents and 44 were laid off.10All 14 of the employeeswho had signed the application for a union charter were among those laid off.In addition to the 14 employees who signed the union charter application wereemployees who had signed union application cards.The record shows thenames of 4 of these employees and 3 of them were also included among theemployees laid off.Of the 44 persons laid off, 5 were reemployed by the respondents betweenJune 17 and 21 to act as road laborers in the woods. One of these was amongthe 14 employees who signed the application for a union charter and hisreemployment occurred after he had asked a representative of the Union toremove his name from the charter application. In addition, one of theemployees who was laid off on June 16 and who had not signed the applicationfor a union charter was reemployed approximately 2 weeks after the lay-offby Superintendent Ulmer who notified him to return to work. The respondentsalso hired 5 new employees" between June 26 and July 19 to work as roadlaborers in the woods.12Each of the complainants was capable of performingthe work done by any of the 10 persons who were either reemployed or newlyhired after June 16.Thus, all but one of the 18 employees who the record shows were adherentsof the Union were laid off on June 16. Elmer and Grady Quinn testified thatall but one of the employees who had either signed the application for a unioncharter or union application cards were laid off and variously estimated thenumber of such employees to be between 18 and 25. The names of 18 of theseemployees appear in the record. If 18, as the smaller of these two figures,be regarded as the total union membership, slightly less than 17 percent ofthe employees of the respondents were members of the Union prior to thelay-offs.Yet in excess of 38 percent of the employees laid off were membersof the Union. Furthermore, it is significant in this connection to note that10 One of these 44 persons is listed on the respondents'employment records as havingquit."One of these 5 persons had previously worked for the respondents from 1936 toJanuary 1, 1942, upon which latter date he quit.12Warren Brown testified that the operations in the woods and in the mill are separateand distinct and that employees are not transferred from one operation to the other,and both he and Ulmer testified that the 5 employees who were rehired as road laborersin the woods between June 17 and 21 applied for work and were therefore given jobs.The record shows, however, that one of the 5 persons first hired after June 16 wastransferred from a job as load laborer in the woods to a lob in the mill and that oneof the employees retained in the mill had previously worked in the woods. The recordfurther shows that the complainants were told thatthey werepermanently laid off andthat they did not thereafter apply for work for that reason.Moreover, one of theemployees who was laid off on June 16 and who had not signed the application for aunion charter was reemployed approximately 2 weeks after the lay-off by Ulmer whonotified him that he had a job for him. On previous occasions following seasonal lay-offs In the mill and in the woods, the respondents notified the employees when to returnto work.13 The union application cards were not available at the hearing.However, ElmerQuinn, who had been in charge of the cards as temporary secretary of the Union, testifiedthat, although he could not remember the names of all the employees who had signedapplication cards, exclusive of the 14 employees who had signed the charter application,he did remember 4 of them, whom he named. Both Grady Quinn and Elmer Quinn tes-tified that a fifth employee,Earl Hill, had signed a union application card and wasamong those laid offThe employment records of the respondents show a Walter Hillamong the employees retained but do not list Earl hill as an employee either amongthose retained or those laid off. BROWN'S TIE & LUMBER COMPANY655the number of union employees laid off comprised practicallythe entire mem-bership of the Union in the operations of the respondents."In a similar situation, the Board has stated :Itwould be expected that in a selection of employees to be laid offwithout regard to union affiliation the proportion of union members amongthose laid off would approximate the proportion existing in the groupfrom which selection was made. * * * The natural assumption wouldbe that in any selection to which the factor of union affiliation was Irrele-vant, union membership would be distributed among those laid off andthose retained as if by the operation of chance.Of course any combinationisa possible result on the basis of pure chance.Variation from theexpected does not necessarily establish that the operationof chance hasbeen frustrated by intelligent selection.When, however, the variation ismarked or is manifested consistently in repeatedsamplings,the hypothesisthat union membership was irrelevant to the selection gives way to theinference that the selection was made upon a discriminatory basis.15In view of Warren Brown's antagonism to the Union, knowledge on the partof the respondents as to the identity of the union adherents as hereafter shown,the excessively disproportionate number of union adherents among theemployees laid off, and the subsequent reemployment of two of thepersonslaid off, one of whom had immediately prior to such reemploymentrequestedthe union representative to remove his name from the application for a unioncharter and the other of whom had not signed such application, it was incum-bent upon the respondents to offer proof negativing the inference that thelay-offs were discriminatory."The respondents contend that they do not follow a strictsystem of senioritybut that the employees in this instance, as on prior occasions, were laid off onthe basis of length of service, ability, marital status, number of children, andwhether they owned homes in McCall. The record shows that SuperintendentUlmer was solely responsible for selecting the employees to be retained andthat he did not receive instructions from or consult with anyone else aboutthe matter."Warren Brown testified that the respondentsdo not have a14 The Board has recognized that such a state of facts comprisesstrong support for aninference of discrimination, when, in a recent case(StewartWarnerCorporation, 55N. L. it. B. 593) it has said :Clearly, a complete house cleaning of union members and supportersis not essentialto a finding that some employees have been discriminatedagainst.15F.W. Woolworth Company,25 N. L. it. B. 1362, enforced as modifiedin other re-spects, F.1V.Woolworth Company v. N. L. R B.,121 F. (2d) 658 (C. C. A. 2)."See N.L.R. B. v. Chicago Steel Foundry Company,142 F. (2d) 306 (C. C A 7),where the Court said :But the disproportionate treatmentof unionand non-unionworkers may be verypersuasive evidence of discrimination ***and may create an inference ofdiscrimination leaving it to an employer to give an adequate explanation of thedischarge or lay-off * * *And inMontgomery Ward ti Co., Inc. v. N. L. R. B,107 F. (2d) 555 (C. C. A. 7), theCourt inan analogouscase stated,This inference of discriminatorydischargeleaves itup tothe employerto give anadequate "explanation of the discharge,"even thoughthe burdenof proof remainson the Board, since it is obvious thatthe reasonsof the discharge "lay exclusivelywithin its [the employer's]knowledge."See also F. W. WoolworthCompany V.N. L. R.B., 121 F. (2d) 658 (C. C. A. 2)N. L. it. B. v. Bachelder,receiverforHoosierVeneer Company,120 F. (2d) 574(C. C. A. 7).17At the time thatthe decision was made toeliminateone shift,Ulmer was told byCarlBrown in generalterms to select the employees as he had alwaysdone.The recordalso showsthat Ulmer was instructedto retain one employee because he was the hus-band of one of the respondents. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecific policy in determining which employees should be laid off when thenecessity arises but that a general attempt is made to retain the oldest andbest employees and that such other factors are considered as family status,number of children, and home ownership.However, Superintendent Ulmer,when asked to explain the method he followed in determining which of theemployees were to be retained, testified that he first chose the persons whohad been employed by the respondents prior to July 1940 and that he selectedthe rest of the employees to be retained according to their abilities."At onepoint in his testimony, Ulmer stated that in the elimination of one shift itwas necessary to retain employees who could do several different kinds of work.Later, however, he testified that this was not absolutely necessary, but that henevertheless did choose some of the men to be retained for that reason andthat none of the complainants were qualified on that basis.Nowhere in histestimony did he refer to factors other than those of length of service andability as having been considered by him at the time the lay-offs were made 11The undersigned is of the opinion and finds that the record does not supportthe contention of the respondents as to the factors which governed the selectionof the employees to be laid off on June 16 other than those considerationstestified to by Ulmer, who alone made such a determination. The criterion oflength of service as to which Ulmer testified is not applicable to the complain-ants since none of them were employed by the respondents prior to July 1940,the determining date for such selection.There thus remains the criterion ofability which Ulmer testified provided the basis for his choice of the employeesto be retained.As'to the abilities of the complainants, the record shows that each of thefive complainants had experience and was able to perform several jobs inthe respondents' mill other than the one at which he regularly worked.Notone of them ever received any complaints about his work.21All of themreceived substantial wage increases during their period of employment by theyrespondents.As noted above, the record shows, and Ulmer among other wit-nesses testified, that he alone decided which employees were to be laid off onJune 16.Ulmer further testified that he did not consult Foreman Huskeyabout the lay-offs.Ulmer was in charge of the first shift and Huskey was incharge of the second shift prior to the change in operations on June 10.Allfive complainants worked under the supervision of Huskey on the second shift.Ulmer admitted that he did not direct the employees on Huskey's shift butinstead gave instructions to Huskey who then directed the employees, and thatUlmer's decision as to the abilities of the complainants was based upon hisobservation of their work during a period of time varying from one-half hourto one and one-half hours a day when he usually returned to the mill duringthe afternoon.The record shows that the complainants were frequently18 Ulmer testified that approximately 50 persons were retained upon the change inoperations which occurred on June 16.19 It is significant also in this connection,as the record shows and as the answer ofthe respondents alleges, that the respondents proposed to the Union that all employeeslaid off be reinstated in order of seniority and ability and that no other factors wereadvanced as a basis for the proposed selection.zu The undersigned regards as inconclusive the testimony of Foreman Huskey to theeffect that he complained to Superintendent Ulmer about the failure of Elmer Quinnand several other employees to inform Huskey when they took time off from work inview of the fact, as noted above, that Ulmer testified that he decided upon the employeesto lay-off on June 1 without consulting Huskey and Huskey's admission that when hecomplained to Ulmer he talked about the general situation and not about Quinn, andHuskey's further admission that he never complained to Quinn or warned him about thematter. BROWN'S TIE & LUMBER COMPANY657assigned by Huskey to jobs other than those which they regularly performed.Ulmer admitted that the complainants might also have exhibited versatilityin handling other jobs than their own and that he might not have had anopportunity to observe that fact during the limited time he spent at the willwhile the second shift was in operation.Although Huskey testified that he "would a little rather have" the employeewho replaced Elmer Quinn, that the person who replaced Campbell was a morecapable employee, and that the person who replaced Davis had more experi-ence, he admitted that Davis performed his duties in a satisfactory mannerand did not deny the testimony of Elmer Quinn, Grady Quinn, Joseph Campbell,or David Eberhardt that he had complimented each of them at various timesabout their work.Nor did he deny Grady Quinn's testimony that in the springof 1943 Huskey told Grady Quinn that he was "worth a lot more money" thanhe was being paid."Huskey further admitted that he had stated in anaffidavit given to an agent of the Board shortly after the lay-offs that GradyQuinn "did a darn good job as a tally man" and that Elmer Quinn "was hardto beat as a carloader."Huskey testified that there were common laborers'jobs in the mill which the complainants could have performed if they had beenretained.As previously noted, Ulmer did not consult Huskey with referenceto the men who worked under his supervision prior to the time the employeeswere laid off.In the light of the entire record and the circumstances surrounding the lay-offs and in view of the fact that the complainants had experience in and wereable to perform several jobs, that no complaints had ever been made abouttheir work, that all of them received substantial wage increases during theiremployment, that with the exception of Davis who had the greatest length ofservice of the complainants gratuitous expressions of approval as to theirwork were made by Huskey who was their immediate supervisor, that Ulmerat best had only a limited opportunity of observing the manner in which theyperformed their regular jobs and other jobs to which they were on occasionassigned by Huskey, and that Ulmer admittedly failed to consult Huskey whowas in direct charge of and familiar with the abilities of the complainants,the undersigned does not regard as adequate Ulmer's explanation of the basisupon which the complainants were selected for lay-off and finds that theemployment of the complainants was terminated ky Ulmer for reasons otherthan his judgment as to their abilities"In summary, the record shows that the lay-offs occurred within one weekafter the union meetipg of June 9, that all 14 employees who signed the appli-cation for a union charter were laid off, that only one of these persons wasreemployed and that his reemployment occurred after he had requested arepresentative of the Union to remove his name from the charter application,that all but one of at least 4 employees who signed union application cards,=Approkimately a week before the lay-off, Grady Quinn was transferred to Ulmer'sshift.Prior to that time he had worked on Huskey's shift, first as a carloader andthen as a tally man. At the time he was transferred to the job of tally man shortlyafter he began to work for the respondents he was told by Huskey that he had beenchosen for a better job because Huskey wanted someone with responsibility. In additionto telling Grady Quinn that he was "worth a lot more money" and stating in an affidavitthat he "did a darn good job as a tally man," as setforth above, 'Huskey told GradyQuinn at the time he was acting as a carloader that Huskey had the best set of car-loaders that he had ever had, that his crew was the best crew in the plant, and that theirproductionwas far greater than that of the first shift.Grady Quinn's wages wereincreased from 704 to 904 per hour during the period of his employmentby the re-spondents.22 See footnote 16,supra.686572-46-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDin addition to those who had signed the charter application, were also laid off,and that practically all the union adherents were among those laid off. Therecord does not support the respondents' contentions as to the factors whichgoverned the selection of the employees to be retained,Ulmer's own testimonyreveals that he did not consider the factors which the respondents contendedconstituted a general lay-off policy, other than the matter of ability, and histestimony shows that he had only a limited opportunity to observe the mannerinwhich the complainants performed their work and did not seek to securea judgment as to their abilities from Huskey who was in a position to supply it.Warren Brown's antagonism to the Union is amply shown in the record.Shortly before June 16, he threatened to shut down the respondents operationsunless one of the employees stopped talking about the Union2 On June 16he told Elmer and Grady Quinn in substance that they had been laid offbecause of their efforts to secure self-organization, and on October 8, heattended a meeting of the Union which had been called for the purpose ofdiscussing the organization of unions by the employees and at that meetingaccused the union representative of stirring up trouble among the employersinstead of helping to produce lumber, further stated that union labor was notas good as the employees of the respondents, who were not organized, andindicated to the employees present that representation by the Union wasunnecessary since the employees could deal with him individually.Thesestatements by Warren Brown not only indicated an anti-union animus on thepart of the respondents, but also constituted interference, restraint, and coer-cion, in violation of Section 8 (1) of the Act.The record further shows that the respondents knew that Elmer and GradyQuinn, Francis Davis, David Eberhardt, Frank Eberhardt, and Ben Eberhardthad signed the application for a union charter by reason of the fact that GradyQuinn so told Foreman Huskey a few days after the union meeting of June 9.Warren Brown, during the course of his testimony, referred to the fact thatMcCall is a small town u and the record shows that the respondents employa small number of persons.n Both Warren Brown and Huskey admitted thatthey had heard that the employees were attempting to organize and that thematter was a subject of general conversation, and Warren Brown also admittedthat at times he "might have" asked an employee if he belonged to the Union.As noted above, 2 days before the lay-offs occurred, Foreman Huskey told Davisthat Brown knew of the union activities and that all the union adherents weregoing to be discharged.And on June 16, Warren Brown asked Elmer andGrady Quinn why they had not come to him or to Carl Brown if they werenot satisfied, instead of bringing in the Union.The record as a whole convincingly demonstrates, and the undersigned finds,that the respondents knew of the union activities of the complainants and laidthem off for that reason.23As previously found, Warren Brown told employee Patterson that the respondentswould cease operations "and go fishing" if employee Thomas did not stop talking aboutthe Union.Patterson and Thomas were working temporarily for the respondents atthis time but were regularly employed by another company, and each of them was amember of a local of the Union at their place of regular employment. Although Patter-son stated that he thought Warren Brown was joking from the manner in which he madethe statement, he nevertheless testified that he repeated the statement to Thomas butdid not indicate to him the manner in which it was said. The undersigned finds thatthe statement was not relieved of Its coercive effect because of the uncommunicatedimpression of Patterson that it was made in a joking manner.u The undersigned takes official notice of the fact that the total population of McCallis only 875.Surteenth Census of the United States(1940), Vol. I, p. 286.25Prior to June 16, the respondents employed between 225 and 275 persons In the milland the woods operations. BROWN'S TIE &LUMBER COMPANY659Upon the basis of the foregoing facts and upon the entire record, the under-signed is convinced and finds that the respondents laid off the complainantson June 16, 1943, and thereafter refused to reinstate or reemploy them becausethey had signed the application for a union charter and otherwise engaged inunion activities, and that such action on the part of therespondents consti-tuted discrimination in regard to the hire and tenure of employment of thecomplainants, thereby discouraging membership in the Union and interferingwith, restraining, and coercing their employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occurringin connection with the operations of the respondents describedin Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondents have engaged in certain unfairlabor practices, it will be recommended that they cease and desist therefromand take certain affirmative action designed to effectuate the policies of theAct.It has been found that the respondents discriminatorily laid off andthereafter refused to reinstate or reemploy Francis Davis, Joseph Campbell,Grady Eugene Quinn, David Eberhardt, and Elmer Quinn.Campbell testified at the hearing that within about thirty days after he hadbeen laid off by the respondents he secured another job and that he wouldnot have been willing to return to work for the respondents after he hadsecured such other employment.At the time of the hearing, David Eberhardthad entered the armed services of the United States, and Francis Davis wasserving as a member of the United States Maritime Service. It will thereforebe recommended that the respondents : (1) offer Grady Eugene Quinn andElmer Quinn immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and other rights andprivileges; and (2) upon application by David Eberhardt and Francis Daviswithin forty (40) days after Eberhardt has been discharged from the armedforces of the United States and Davis =8 has been discharged from the MaritimeService, offer each of said employees immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityand other rights and privileges.21Itwill be further recommended that the respondents make whole each ofthe complainants for any loss of pay he may have suffered by reason of therespondents' discrimination against him, by payment to him of a sum of money"Though the record shows that during negotiations between the parties in an attemptto secure the reinstatement of the complainants prior to the hearing Carl Brown statedthat he would not reinstate Davis under any circumstances since he was a "troublemaker" and not good as a worker, the respondents failed to produce any evidence whichwould militate against Davis' reinstatement.27 On August 10, 1943, the respondents sent each of the complainants a letter,askingthe complainants whether they wished to return to work for the respondents in theevent jobs should become available and requesting certain information.None of thecomplainants replied. It is clear, and the undersigned finds, that these letters did notconstitute unconditional offers of reinstatement upon the part of the respondents. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDequal to the amount he would normally have earned as wages from the dateupon which he was laid off to the following dates in each case: (1) in thecase of Joseph Campbell, to the date upon which he secured other employmentand no longer wished to return to work for the respondents, less his net earn-ings 28 during said period ; (2) in the case of Grady Eugene Quinn and ElmerQuinn, to the date of the respondents' offer of reinstatement to each of saidemployees less the net earnings" of each during said period; and (3) in thecase of David Eberhardt and Francis Davis (a) to the date upon whichEberhardt entered the armed services of the United States and Davis enteredthe United States Maritime Service, and (b) during the period from a datefive (5) days after the timely application by each of said employees for rein-statement, if any, to the date of the offer of reinstatement by the respondents,less his net earnings 30 during those periods"Itwill further be recommended that in the event Grady Eugene Quinn orElmer Quinn enter the armed services of the United States prior to the timethey have been offered reinstatement and have received the back pay to whichthey are entitled pursuant to the foregoing recommendations, the reinstatementand back pay to which they shall then be entitled shall be determined accordingto the provisions set forth above with respect to David Eberhardt and FrancisDavis.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.Lumber & Sawmill Workers, affiliated with the United Brotherhood ofCarpenters and Joiners of America and the American Federation of Labor,is a labor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofFrancis Davis, Joseph Campbell, Grady Eugene Quinn, David Eberhardt, andElmer Quinn, thereby discouraging membership in the aforesaid labor organi-zation, the respondents have engaged in and are engaging in unfair laborpractices,within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents have engagedin and are engaging in unfair labor practices, within the meaning of Section8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.28 By "net earnings"ismeantearnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondents which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhoodof Carpenters andJoinersof America, Lumberand SawmillWorkers Union,Local$590,8 N. L. R B. 440.Monies received for work performed upon Federal, State, county, municipal, or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation v.N. L. R. B,331 U. S. 7.9B See footnote 28,supra80 See footnote 28,supra.'a The fact that certain employees may become entitled to additional backpay follow-ing timely application for reinstatement upon discharge from the armed forces orservicesof the United States shall not affect the respondents' obligation to pay to them immedi-ately whatever amount is due them for the period from the date of the respondents'discrimination against them to the date upon which they have been inductedor enteredinto such armed forces or services,The American Laundry Machinery Company,45N. L R. B. 355. BROWN'S TIE & LUMBER COMPANY661RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that Carl E. Brown, Warren H. Brown, Ida H. Brown,Dorothy C. Beyerle, Margaret Davies, and Elizabeth Harwood, individually andas co-partners, doing business as Brown's Tie & Lumber Company, McCall,Idaho, their agents, successors, and assigns shall:1.Cease anddesist from :(a)Discouraging membership in Lumber & Sawmill Workers, affiliated withthe United Brotherhood of Carpenters and Joiners of America and the Ameri-can Federation of Labor, or any other labor organization of their employees,by laying-off or refusing to reinstate or reemploy any of their employees, orby discriminating in any other manner in regard to their hire and tenure ofemployment, or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Grady Eugene Quinn and Elmer Quinn immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges."(b)Make whole Grady Eugene Quinn and Elmer Quinn for any loss of paythey may have suffered by reason of the respondents' discrimination againstthem, by payment to each of them of a sum of money equal to the amounthe normally would have earned as wages during the period from the date ofthe respondents' discrimination against him to the date of the respondents'offer of reinstatement, less his net earnings" during such period;"(c)Make whole Joseph Campbell for any loss of pay he may have sufferedby reason of the respondents' discrimination against him, by payment to himof a sum of money equal to the amount he normally would have earned aswages during the period from the date of the respondents' discriminationagainst him to the date upon which he secured other employment and nolonger wished to return to work for the respondents;(d)Upon application by Francis Davis and David Eberhardt, within forty(40) days after the discharge of each of said employees from the United StatesMaritime Service and the armed forces of the United States, respectively, offereach of said employees immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority and otherrights and privileges ;(e)Make whole Francis Davis and David Eberhardt for any loss of paythey have suffered or may suffer by reason of the respondents' discriminationm In the event that Grady Eugene Quinn or Elmer Quinn enter the armed services ofthe United States prior to the timetheyhave been offered reinstatement and havereceived the back pay to whichtheyare entitled pursuant to the foregoingrecommenda-tions, the reinstatement and back pay to which theyshallthen be entitledshall bedetermined according to the provisions set forth in these recommendations with respectto Francis Davis and David Eberhardt.9a See footnote 28,supra.'+ See footnote31,supra 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainstthem, by payment to each of them of a sum of money equal to theamount he normally would have earned as wages during the period: (1) fromthe date of the respondents discrimination against him to the date upon whichhe entered the United States Maritime Service and the armed forces of theUnited States, respectively; and (2) during the period from a date five (5)days after the timely application for reinstatement, if any, by each of saidemployees to the date of the offer of reinstatement by the respondents, lessthe net earnings" of each during those periods;(f)Post immediately in conspicuous places throughout their McCall, Idaho,milland plant, and in such office or offices, bulletin boards, or other centralplaces of information, if any, which are maintained in the woods operations,and maintain for a period of at least sixty (G0) consecutive days from thedate of posting, notices to their employees stating: (1) that the respondentswill not engage in the conduct from which it is recommended that they ceaseand desistin paragraph 1 (a) and (b) of these recommendations; (2) thatthe respondents will take the affirmative action set forth in paragraph 2 (a),(b), (c), (d), and (e) of these recommendations; and (3) that the respondents'employees are free to become or remain members of Lumber & SawmillWorkers, affiliated with the United Brotherhood of Carpenters and Joiners ofAmerica and the American Federation of Labor, and that the respondents willnot discriminate against any employee because of membership in or activityon behalf of that organization.(g)File with the Regional Director for the Nineteenth Region on or beforeten (10) days from the date of the receipt of this Intermediate Report, areport in writing setting forth in detail the manner and form in which therespondents have complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondents notify said RegionalDirector in writing that they have complied with the foregoing recommenda-tions,theNationalLabor Relations Board issue an order requiring therespondents to take the action aforesaid.As provided in Section 33 of Article II, of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943-any party or counsel for the Board may within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building,Washington, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of suchstatement of exceptions and/or brief, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shallfilea copy with the Regional Director.As further provided in said Section33, should any party desire permission to argue orally before the Board, requestthereforemustbe made in writing within ten (10) days from the date of theorder transferring the case to the Board.DAVID KASASICx,Trial Examiner.Dated August 5, 1944.as See footnote28, suprax The respondents' woods operations are maintained at places as far distant as 45milesfrom the sawmill and plant.